          Case 1:13-cv-10087-IT Document 146 Filed 03/13/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                   )
UNITED STATES OF AMERICA           )
                                   )
     Plaintiff,                    )
                                   )
                  v.               )
                                   )
BOSTON AND MAINE COPORATION )
                                   )
     Defendant/Counterclaim and IT )
     Third-Party Plaintiff         )
                                   )
                                   )                   Civil Action No. 13-10087
     Third-Party Plaintiff         )
                                   )
                                   )
                  v.               )
                                   )
                                   )
TOWN OF AYER, MASSACHUSETTS, )
                                   )
     Third-Party Defendant         )
                                   )
                                   )


                            NOTICE OF LODGING OF CONSENT DECREE

       The United States hereby notifies the Court that it is lodging with the Court today a

proposed Consent Decree that resolves all the claims, counter-claims, and third-party claims in

the above-captioned action. The United States’ complaint, filed on behalf of the United States

Department of the Army (“Army”) under Section 107(a) of the Comprehensive Environmental

Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9607(a), alleges that

Boston and Maine Corporation (“B&M”) is liable for the Army’s environmental clean-up costs

at a portion of the Fort Devens Superfund Site, where B&M formerly owned and operated a

railroad roundhouse, in Ayer, Massachusetts (the “Site”). Under Section 113(f) of CERCLA, 2

U.S.C. § 9607(a), B&M filed a counter-claim against the United States, and a third-party claim
          Case 1:13-cv-10087-IT Document 146 Filed 03/13/19 Page 2 of 3



against the Town of Ayer (“the Town”), for contribution. The proposed Consent Decree, which

is attached hereto as Exhibit 1, resolves all these claims.

       Under the proposed Consent Decree, B&M shall reimburse the Army a total of $2.4

million over a period of three years, plus interest. These funds will be deposited into the

Army’s Environmental Restoration Account for future environmental clean-up work, less certain

administrative fees, not to exceed 3%, to be allocated to the Department of Justice. No

obligations are imposed on the Town of Ayer or upon the United States as defendants.

       At this time, the Court should not take any action with respect to the proposed Consent

Decree. Pursuant to Section 122(d)(2) of CERCLA, 42 U.S.C. § 9622(d)(2), and Department of

Justice policy, the United States will shortly publish a notice of the lodging of the Consent

Decree in the Federal Register and provide the public with a 30-day comment period. The

United States will file a motion seeking the Court’s approval of the Consent Decree unless

comments are filed with the Department of Justice during this 30-day comment period

demonstrating that the Consent Decree is inappropriate, improper, or inadequate.

                                                Respectfully submitted,

                                               JEFFREY B. CLARK
                                               Assistant Attorney General
                                               Environment & Natural Resources Division


 Date: March 13, 2019                             /s/ C. A. Fiske
                                                 CATHERINE ADAMS FISKE
                                                 Environmental Enforcement Section
                                                 Environment and Natural Resources
                                                 Division
                                                 U.S. Department of Justice
                                                 One Gateway Center – Suite 616
                                                 Newton, MA 02458
                                                 (617) 450-0444
                                                   2
          Case 1:13-cv-10087-IT Document 146 Filed 03/13/19 Page 3 of 3




                                               BENJAMIN R. CARLISLE
                                               Environmental Defense Section
                                               Environment and Natural Resources Division
                                               U.S. Department of Justice
                                               P.O. Box 7611
                                               Washington, DC 20044 (202)
                                               514-9771
                                               benjamin.carlisle@usdoj.gov



                                              ANDREW E. LELLING
                                              United States Attorney
                                              District of Massachusetts

                                              BRIAN LaMACCHIA
                                              Assistant United States Attorney
                                              Office of the United States Attorney
                                              District of Massachusetts
                                              One Court House Way
                                              Boston, MA 02110

OF COUNSEL
Major Josiah Griffin
Litigation Attorney
U.S. Army Legal Services Agency
Environmental Law Division
9275 Gunston Rd, Suite 4304
FT Belvoir, VA 22060-5546

                              CERTIFICATE OF SERVICE


        I, Catherine Adams Fiske, hereby certify that on March 13, 2019 a true and accurate copy
of the above document, which was filed via the court’s ECF system, will be sent electronically
by the ECF system to the registered participants as identified on the Notice of Electronic Filing.

                                              /s/ C. A. Fiske__________________
                                              Catherine Adams Fiske

                                                3
